Case 1:19-md-02902-RGA Document 533 Filed 07/12/21 Page 1 of 2 PageID #: 7218




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  In re Sitagliptin Phosphate (’708 & ’921)           C.A. No. 19-md-2902-RGA
  Patent Litigation



  MERCK SHARP & DOHME CORP.,

                        Plaintiff,
                                                      C.A. No. 19-319-RGA
           v.

  SUN PHARMACEUTICAL INDUSTRIES
  LTD.,

                        Defendant.


             NOTICE OF REMOTE DEPOSITION OF JENNIFER SWIFT, PH.D.

        PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 30 and 45,

Plaintiff Merck Sharp & Dohme Corp. (“Merck”), by and through its counsel, will take the

deposition upon oral examination of Jennifer Swift, Ph.D. remotely on July 16, 2021 at 9:00 a.m.

ET by video or other means, or as otherwise mutually agreed upon by counsel.

        The deposition will be taken before a court reporter or other person authorized by law to

administer oaths and be recorded by stenographic means, and/or sound-and-video means, and will

continue from day to day until completed. You are invited to attend and participate.




                                                1

ME1 36942549v.1
Case 1:19-md-02902-RGA Document 533 Filed 07/12/21 Page 2 of 2 PageID #: 7219




 Dated: July 12, 2021

                                               McCARTER & ENGLISH, LLP

 OF COUNSEL:                                    /s/ Daniel M. Silver
                                               Michael P. Kelly (#2295)
 Bruce R. Genderson                            Daniel M. Silver (#4758)
 Jessamyn S. Berniker                          Alexandra M. Joyce (#6423)
 Stanley E. Fisher                             Renaissance Centre
 Alexander S. Zolan                            405 N. King Street, 8th Floor
 Elise M. Baumgarten                           Wilmington, DE 19801
 Shaun P. Mahaffy                              (302) 984-6300
 Anthony H. Sheh                               mkelly@mccarter.com
 Jingyuan Luo                                  dsilver@mccarter.com
 Sarahi Uribe                                  ajoyce@mccarter.com
 Vanessa O. Omoroghomwan
 Jihad Komis*                                  Attorneys for Plaintiff
 WILLIAMS & CONNOLLY LLP                       Merck Sharp & Dohme Corp.
 725 Twelfth Street, N.W.
 Washington, DC 20005
 T: (202) 434-5000
 F: (202) 434-5029
 bgenderson@wc.com
 jberniker@wc.com
 sfisher@wc.com
 azolan@wc.com
 ebaumgarten@wc.com
 smahaffy@wc.com
 asheh@wc.com
 jluo@wc.com
 suribe@wc.com
 vomoroghomwan@wc.com
 jkomis@wc.com

 *Admitted only in Michigan. Practice
 supervised by D.C. Bar members pursuant
 to D.C. Court of Appeals Rule 49(c)(8).




                                           2

ME1 36942549v.1
